Citation Nr: 0116613	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 10 percent 
rating effective from September 7, 1999.  The veteran 
disagreed with this assigned rating and by a June 2000 rating 
decision, the RO increased the rating to 30 percent, 
effective from September 7, 1999.  The veteran continued to 
seek a higher rating for PTSD and has perfected his appeal on 
this issue. 


FINDING OF FACT

The veteran's PTSD is manifested by nightmares and occasional 
anxiety when in crowds, upon watching Vietnam-related movies, 
and during anniversaries of an ambush which occurred during 
his period of active duty, resulting in moderate social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met since the initial grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran was treated 
for left leg pain, resulting from a gunshot wound sustained 
in Vietnam.  His DD Form 214 confirms that he served in 
Vietnam, and indicates that he received, in part, a Purple 
Heart and a Combat Infantry Badge.  

By an October 1971 rating decision, the RO granted service 
connection for a gunshot wound of the left leg with healed 
fracture of tibia and retained foreign bodies, assigning a 30 
percent rating for this disability.  

The veteran filed a claim for service connection for PTSD in 
September 1999.

VA records associated with the claims file reflect that in 
September 1999, the veteran was seen in an outpatient 
setting, reporting that he was having nightmares.  He related 
that while on a patrol in Vietnam, he had moved to the third 
position in a line, when the first two soldiers in the line 
were killed.  He was wounded in the left leg during this 
ambush.  The veteran said he had recurrent nightmares of the 
episode and dreamed that after recovering from his wounds, he 
was shipped to Vietnam to be "ambushed again."  The veteran 
also had recurrent thoughts and guilt over the two soldiers 
who were killed, especially on every anniversary date of the 
incident.  The veteran said he was hypervigilant and had a 
compulsion to watch documentaries on Vietnam.  He also 
reported sleep disturbances (frequent awakening), guilt, and 
anhedonia.  There were no suicidal or homicidal ideations, 
nor any audio or visual hallucinations.  The veteran said he 
had mild paranoia and ideas of reference, in that he felt 
that others were talking about him and he was uncomfortable 
in crowds.  The veteran reported that he had been married for 
28 years and had three adult children.  He had an associates 
degree in business and had been a postal worker for 27 years.  
He had apparently not consumed alcohol or smoked marijuana 
since leaving Vietnam.  

During this outpatient visit, the veteran was neatly groomed, 
pleasant, and cooperative, and he made fair eye contact.  
Mood was good but affect was slightly anxious.  Speech was 
normal in volume and rate.  Thought was logical and goal 
directed, and insight and judgment were good.  The veteran 
was diagnosed as having PTSD and his Global Assessment of 
Functioning (GAF) score was assessed to be 78.  

VA records also reflect that in December 1999, the veteran 
was seen for PTSD intake on referral.  He reported that he 
had been given an achievement award at work and said that he 
pushed himself.  He reported having dreams that he was on 
patrol and was ambushed.  He also dreamed of being a chopper 
pilot who knew that he was about to be ambushed but could not 
see the enemy.  The veteran's nightmares were triggered by 
his arthritis pain and by hearing helicopters at a nearby 
airport.  He had a compulsion to watch Vietnam-related 
movies, which would make him upset for several days and would 
cause nightmares.  He said that his wife found it difficult 
to relate to him after he watched a Vietnam-related movie.  
He had always been able to go to work and function well 
despite his nightmares, however.  He just avoided 
conversations about the Vietnam War.

The veteran experienced intrusive recollections, particularly 
around the anniversary of his wounding, and was only 
partially able to suppress these recollections.  He 
experienced flashbacks and became hypervigilant when in the 
woods.  He avoided crowds but was able to attend a small 
church of about 100 people, where he went to two services 
each Sunday.  He said he obtained counseling from the 
minister there.  He denied any memory gaps in his 
recollection of trauma.  He had lost interest in sports and 
his former hobby of metal detection.  He could name no 
interests other than watching TV, but did not name any shows 
that particularly interested him.  He described having a 
close relationship with his family and was not estranged from 
them or from coworkers.  The veteran denied a sense of 
foreshortened future but reported that while in Vietnam he 
expected to die.  He slept for about four or five hours per 
night.  He was aware of frequent irritability although he 
denied losing his temper.  The veteran endorsed a marked 
hyperstartle response and noted that his youngest daughter 
would tease him about it.  Except when he was in the woods, 
the veteran did not endorse hypervigilance.  He had no 
problems concentrating on tasks.  He denied ever being 
profoundly depressed, saying at most he had had only fleeting 
suicidal ideations.

The veteran had previously been treated for anxiety with 
Xanax and found withdrawal from this medication to be 
difficult.  He remarked that he did not want to be treated 
with any addictive medications.  He also took Prozac which 
made his temper worse, and Elavil, which made him sedated.  
The veteran had devoted himself to herbal remedies but still 
wanted to sleep better and be calmer.  

Upon examination, the veteran was well kempt, made good eye 
contact, and was friendly and cooperative.  There was no 
evidence of psychotic symptoms.  His mood was neutral to 
mildly anxious.  The veteran did not become particularly 
emotional when describing his trauma.  He appeared 
intelligent consistent with his having two years of college 
with an associates degree.  He was diagnosed as having PTSD 
and his GAF score was assessed to be 61. 

The veteran also took a number of psychological tests in 
September 1999.  On the Beck Depression Inventory, he 
achieved a score of 34, consistent with an extremely severe 
level of depression.  On the Mississippi Scale for Combat-
Related PTSD, the veteran's score of 124 exceeded the 
suggested cutoff of 108 and was therefore noted to be 
consistent with a diagnosis of PTSD.   

The veteran participated in numerous PTSD "psychoeducation" 
classes at VA from January 2000 through June 2000.  During a 
January 2000 outpatient visit, the veteran acknowledged 
feeling depressed and having occasional suicidal ideation.  
He denied suicidal intent, however.  During a February 2000 
outpatient counseling session, he reported worsening 
nightmares.  

The veteran underwent a VA PTSD examination in April 2000.  
He described his wartime stressors again, and stated that he 
was not immediately bothered by serious psychological 
symptoms upon his return to civilian life.  He had been able 
to raise three children and maintain a job with the postal 
service for decades.  During the years following his 
discharge from the service, however, the veteran noticed a 
gradually increasing anxiety, which finally led to his 
seeking help from a private physician.  He was given a 
prescription for Xanax, which helped for a while, but he 
eventually became addicted.  After overcoming this addiction 
through his own efforts, the veteran turned to various 
natural remedies, which seemed to help in the beginning, but 
even these lost their effectiveness.  At the same time, the 
veteran began to experience bad dreams and increasingly 
frequent thoughts about the events in Vietnam.  His sleep 
became more disturbed and he started to feel tired and 
listless all the time.  He had no idea of what was wrong with 
him, but began to think that he was going crazy.

The veteran was referred to VA for PTSD treatment by a 
coworker who had experienced similar symptomatology.  The 
veteran then became involved in group education and 
psychotherapy, and began taking psychotropic medication.  He 
felt that he understood himself better, but believed that his 
symptoms were just as acute as ever.  In addition to the 
nightmares, insomnia, and thoughts about Vietnam, he had been 
showing an increasingly bad temper at home and wished that he 
could just be alone and not have to deal with people.  He had 
had a lot of trouble being in crowds and recently had to 
leave a family gathering because of this feeling.  He used to 
hunt frequently, but found that he now could not go into the 
woods because he was reminded of the jungle terrain where he 
and his comrades had been ambushed in Vietnam.  He was 
thinking a lot about his friends who were killed in the 
ambush and wondered how their families must have felt.  He 
believed that perhaps he should have been killed that day, 
since one of his fallen comrades had apparently switched 
places with him in the line shortly before the ambush.

The veteran had observed the good treatment that returning 
Gulf War veterans had enjoyed and contrasted that with the 
scorn and disdain with which Vietnam veterans were regarded.  
This bothered him more as time went on, and he was having 
increasing difficulty "keeping a lid on all of it."  He 
felt nonetheless that the VA treatment he was receiving had 
been worthwhile because "who knows how bad I would be by now 
without it?"  In spite of all the emotional problems he was 
having and his increasingly painful arthritic condition, the 
veteran continued to work regularly at his post office job 
and stayed as active as possible around the house.  He found 
that activity helped keep his thoughts off his problems, but 
he was afraid that before too long it might get so bad that 
he would not be able to work, and things would really begin 
to go downhill.  In the meantime, though, the veteran was 
managing to keep himself together and able to function 
productively.  He stated that he would fight his symptoms as 
long has he could because he did not know any other way of 
doing things.  

The veteran arrived for the examination on time, dressed in a 
casual but appropriate manner, and displaying good hygiene.  
He spoke in a straightforward and coherent fashion and was a 
good historian.  His thinking was rational and goal directed 
with no evidence of pathological distortions.  The veteran 
was oriented in all three spheres.  Both short- and long-term 
memory appeared relatively unimpaired, but the veteran seemed 
quite tense and anxious throughout the examination, leaning 
forward in his chair and frequently wringing his hands.  His 
affect was constricted and generally depressed.  His 
description of psychiatric symptomatology was consistent with 
a moderate degree of PTSD, according to the examiner. 

The examiner also noted that the veteran's symptoms were 
sufficiently diagnostic for treatment purposes and did not 
appear to represent a genuine pathological syndrome.  
However, it was also pointed out that these symptoms had not 
yet become disabling to the extent that they interfered with 
the veteran's daily work schedule or other significant 
activities.  That is, his subjective impression of symptom 
severity had not been sufficient to effect a significant 
change in his normal lifestyle at this point, with the 
exception of a tendency to become more socially withdrawn due 
to an increasing discomfort in the company of other people.  
Whether this tendency would eventually began to affect his 
work situation could not be stated with certainty, but 
according to the examiner, the usual course of PTSD was one 
of declining involvement and productivity in most important 
areas of life.  For now, the examiner concluded, the veteran 
remained productive, albeit with increasing psychological 
discomfort.  The veteran's diagnosed PTSD was assessed as 
being chronic and moderate, and his GAF score was assessed to 
be 60.  

By an April 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective from September 7, 1999.  

The veteran indicated his disagreement with this assigned 
rating in a May 2000 written statement.  He asserted that he 
was experiencing nightmares, insomnia, recurrent thoughts of 
Vietnam, increasingly bad temper on and off the job, 
tenseness, anxiety, depression, social withdrawal, and poor 
concentration.  He stated that his medication made him feel 
numb and further aggravated his poor concentration, which 
created problems at work.  He said he had a suspiciousness 
about his work managers and all authority, and indicated that 
he feared a retaliation from two managers who had been 
dismissed. 

VA records reflect that during a May 2000 outpatient visit, 
the veteran indicated that his symptoms had worsened in 
conjunction with the 30th anniversary of his wounding in 
Vietnam.  He said that he had utilized denial and working 
overtime as coping means, although these mechanisms were 
becoming inadequate.  He admitted to being depressed and 
appeared so to the VA outpatient care provider, although he 
was not suicidal.  It was recommended that the veteran take 
family medical leave from his job so that his antidepressant 
could work.  The impression of PTSD was confirmed and the 
veteran's GAF score was assessed to be 58.  

By a June 2000 rating decision, the RO increased the rating 
for PTSD to 30 percent, effective from the date of service 
connection.  A statement of the case, detailing the rating 
criteria for PTSD, was also issued in June 2000.   

In a July 2000 substantive appeal, the veteran indicated that 
he continued to seek VA outpatient treatment for PTSD, and 
asserted that his symptoms warranted a rating in excess of 30 
percent.  The veteran also indicated that he did not want a 
Board hearing concerning his claim.


II.  Analysis

Through the July 2000 statement of the case, the veteran has 
been well informed of the criteria necessary to establish 
entitlement to a higher rating for his service-connected 
PTSD.  The veteran has submitted several written statements 
in support of his claim, and the claims file includes 
numerous VA outpatient records.  The record reveals no 
failure to obtain any requested evidence and nothing of 
record indicates the existence of additional evidence that VA 
must either obtain or inform the veteran to submit.  The 
veteran has also been afforded a current VA PTSD examination, 
the report of which is fully sufficient to help in the 
evaluation of his claim for increased rating.  The veteran 
has declined the option of having a Board hearing concerning 
his claim.  VA has no outstanding duties of notice or 
assistance in obtaining evidence to preclude reaching a 
decision in this appeal.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).    

The veteran filed his initial claim in August 1999.  In April 
2000, the RO granted service connection for PTSD at an 
evaluation of 10 percent.  The veteran appealed.  In June 
2000, the RO increased the evaluation to 30 percent, 
effective from the date of his original claim. 

The United States Court of Appeals for Veterans Claims has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, ". . . the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO in this case has evaluated all the evidence of record 
and has assigned the 30 percent evaluation from the initial 
grant of service connection.  It has not violated the 
principles of Fenderson.  The RO has, therefore, considered 
whether the facts showed that the veteran was entitled to 
higher disability ratings for this service-connected 
disability for any period of time since his original claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For a 30 percent rating under this criteria, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

For a 50 percent rating, the evidence must show occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to  complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In the present case, while there is no question that the 
veteran appears to have continuing nightmares and anxiety 
(particularly in conjunction with anniversaries of the ambush 
in Vietnam), the record simply does not reflect the flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, frequent panic attacks, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking that would 
support a 50 percent rating under Diagnostic Code 9411.  The 
veteran has consistently sought outpatient treatment for his 
PTSD symptoms and been involved in numerous PTSD 
"psychoeducation" classes, and thus does not appear to have 
any disturbances of motivation, especially concerning 
obtaining treatment for his symptoms. 

The Board acknowledges that the veteran has been most 
recently assigned a GAF as 58, which, according to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
However, neither the April 2000 VA examination report nor the 
outpatient records reflect any flat affect or circumstantial 
speech, nor has the veteran specifically reported having 
panic attacks.  Rather, he has indicated that he gets anxious 
around crowds or upon viewing Vietnam-related movies.  
However, this behavior clearly does not suggest the frequency 
or severity of "panic attacks" which would merit a 50 
percent rating under Diagnostic Code 9411.  

While the veteran has complained of strained work relations 
and some paranoia concerning specific managers, the record 
reflects that the veteran has successfully maintained his job 
at the postal service for over 25 years, and apparently has 
been recently given an achievement award.  Moreover, the 
veteran has maintained a long-term marriage and appears to 
have close relationships with his wife and three grown 
children.  He is also active in his church.  At his VA 
examination, the veteran appeared on time, appropriately 
dressed and thinking logically.  Both short- and long-term 
memory appear to be intact. 

The current 30 percent rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The medical record in this case 
substantiates no more than this level of PTSD impairment.  
Most of the symptoms listed in the rating criteria for a 50 
percent rating are absent in this case.  The PTSD disability 
picture more nearly approximates the criteria for a 30 
percent rating, than a 50 percent rating, and thus the lower 
rating of 30 percent is warranted in this case. 

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  Moreover, the condition has been no more than 
30 percent disabling since the effective date of service 
connection, and a higher "staged rating" since that date is 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While the Board has considered the doctrine of benefit of 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits. 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as 

amended at 38 U.S.C. §5107).  Therefore, the Board is unable 
to allow the veteran a higher evaluation as to this issue.


ORDER

An evaluation in excess of 30 percent for PTSD, at any time 
since the initial grant of service connection, is denied.




		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

